EXHIBIT 10.3

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES GUARANTY

 

 

 

by and among

 

 

 

LINK MEDIA ALABAMA, LLC; LINK MEDIA FLORIDA, LLC; LINK MEDIA GEORGIA, LLC; LINK
MEDIA MIDWEST, LLC; LINK MEDIA OMAHA, LLC; LINK MEDIA SERVICES, LLC; LINK MEDIA
SOUTHEAST, LLC; AND LINK MEDIA WISCONSIN, LLC,

collectively, as Subsidiary Guarantors

 

and

 

The Other Subsidiary Guarantors From Time to Time Party Hereto

 

in favor of

 

 

 

FIRST NATIONAL BANK OF OMAHA

as Lender

 

 

 

Dated as of August 12, 2019

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SUBSIDIARIES GUARANTY

 

THIS SUBSIDIARIES GUARANTY (this “Agreement”), dated as of August 12, 2019, is
made by and among LINK MEDIA ALABAMA, LLC, an Alabama limited liability company
(“LMA”); LINK MEDIA FLORIDA, LLC, a Florida limited liability company (“LMF”);
LINK MEDIA GEORGIA, LLC, a Georgia limited liability company (“LMG”); LINK MEDIA
MIDWEST, LLC, a Delaware limited liability company (“LMM”); LINK MEDIA OMAHA,
LLC, a Delaware limited liability company (“LMO”); LINK MEDIA SERVICES, LLC, a
Delaware limited liability company (“LMS”); LINK MEDIA SOUTHEAST, LLC, a
Delaware limited liability company (“LMSE”); and LINK MEDIA WISCONSIN, LLC, a
Wisconsin limited liability company (“LMW”; and together with LMA, LMF, LMG,
LMM, LMO, LMS, LMSE and any Additional Guarantor (as defined below) which
becomes a party hereto from time to time after the date hereof, collectively,
the “Subsidiary Guarantors”, and each, a “Subsidiary Guarantor”), in favor of
FIRST NATIONAL BANK OF OMAHA, a national banking association (“Lender”).

 

RECITALS

 

WHEREAS, Link Media Holdings, LLC, a Delaware limited liability company (the
“Borrower”), and Lender have entered into that certain Credit Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its provisions, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

 

WHEREAS, each Subsidiary Guarantor will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement.

 

WHEREAS, it is a condition precedent to the making and maintaining of the Loans
by Lender under the Credit Agreement from time to time that each Subsidiary
Guarantor shall have executed and delivered this Agreement.

 

NOW, THEREFORE, in consideration of the premises and in order to induce Lender
to make the Loans, each Subsidiary Guarantor hereby agrees as follows:

 

ARTICLE I
DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Additional Guarantors” has the meaning specified in Section 6.5.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
bankruptcy, assignment for the benefit of creditors, conservatorship,
moratorium, receivership, insolvency, rearrangement, reorganization or similar
debtor relief laws of the US or other applicable jurisdictions in effect from
time to time.

 

1

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any Obligation of the Borrower or any
Subsidiary Guarantor hereunder or under any of the other Credit Documents, any
of the following Taxes, imposed on or with respect to such Persons or required
to be withheld or deducted from a payment made to such Persons under this
Agreement and the other Credit Documents, (a) Taxes imposed on or measured by
net income (however denominated), and franchise Taxes, imposed by the United
States of America or by the jurisdiction (or any political subdivision thereof)
under the laws of which such Person is located, organized or conducts business
and (b) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction.

 

“Extension of Credit” means any advance of funds by Lender to the Borrower under
the Revolving Loan, Term Loan 1 or Term Loan 2.

 

“Guaranty Supplement” has the meaning specified in Section 6.5.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made under this Agreement or the other Credit
Documents and (b) to the extent not otherwise described in (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 6.4.

 

“Lender” has the meaning set forth in the Preamble hereof.

 

“Obligations” has the meaning specified in Section 2.1.

 

“Other Taxes” means any and all present or future stamp, court, recording,
filing, intangible, documentary or similar Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such taxes that are
imposed with respect to an assignment as a result of a present or former
connection between Lender or the applicable Lender and the jurisdiction imposing
such tax.

 

“Post-Petition Interest” has the meaning specified in Section 2.1(a).

 

“Related Parties” means, with respect to any Person, such Person’s respective
officers, directors, employees, representatives, agents, Affiliates, trustees
and investment advisors.

 

“Subordinated Obligations” has the meaning specified in Section 4.1(b).

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Termination Date” has the meaning specified in Section 6.7.

 

2

--------------------------------------------------------------------------------

 

 

ARTICLE II     
AGREEMENT TO GUARANTEE OBLIGATIONS

 

Section 2.1     Guaranty. Subject to Section 2.2, each Subsidiary Guarantor,
hereby absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety,

 

(a)     the due and prompt payment by the Borrower of:

 

(i)     the principal of and premium, if any, and interest at the rate specified
in the Credit Agreement (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding (“Post-Petition Interest”)) on
the Extensions of Credit (including any reimbursement obligation for
disbursements and interest (including Post-Petition Interest) on any obligation
to provide cash collateral with respect thereto) and including the “Obligations”
as defined in the Credit Agreement, when and as due, whether at scheduled
maturity, date set for prepayment, by acceleration or otherwise, and

 

(ii)     all other monetary obligations of the Borrower to Lender under the
Credit Documents, when and as due, including fees, costs, expenses (including,
without limitation, reasonable fees and expenses of counsel incurred by Lender
in enforcing any rights under this Agreement or any other Credit Document),
contract causes of action and indemnities, whether primary, secondary, direct or
indirect, absolute or contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding);

 

(b)     the due and prompt performance of all covenants, agreements, obligations
and liabilities of the Borrower under or in respect of the Credit Documents; and

 

(c)     the due and prompt payment and performance of all covenants, agreements,
obligations and liabilities of each Subsidiary Guarantor under or in respect of
this Agreement and the other Credit Documents;

 

all such obligations in subsections (a) through (c), whether now or hereafter
existing, being referred to collectively as the “Obligations”. Each Subsidiary
Guarantor further agrees that all or part of the Obligations may be increased,
extended, substituted, amended, renewed or otherwise modified without notice to
or consent from such Subsidiary Guarantor and such actions shall not affect the
liability of such Subsidiary Guarantor hereunder. Without limiting the
generality of the foregoing, each Subsidiary Guarantor’s liability shall extend
to all amounts that constitute part of the Obligations and would be owed by any
other Credit Party to Lender under or in respect of the Credit Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Credit
Party.

 

Section 2.2     Limitation of Liability.

 

(a)     Notwithstanding anything contained herein to the contrary, the
Obligations of each Subsidiary Guarantor hereunder at any time shall be limited
to the maximum amount as will result in the Obligations of such Subsidiary
Guarantor under this Agreement not constituting a fraudulent transfer or
conveyance for purposes of any Debtor Relief Law to the extent applicable to
this Agreement and the Obligations of each Subsidiary Guarantor hereunder.

 

3

--------------------------------------------------------------------------------

 

 

(b)     If any payment shall be required to be made to Lender under this
Agreement, each Subsidiary Guarantor hereby unconditionally and irrevocably
agrees it will contribute, to the maximum extent permitted by law, such amounts
to each other Subsidiary Guarantor and the Borrower so as to maximize the
aggregate amount paid to Lender under or in connection with the Credit
Documents.

 

(c)     No Subsidiary Guarantor shall be deemed under this Agreement to be a
guarantor under this Agreement of any Swap Obligation, to the extent that the
providing of such guaranty would violate applicable law or regulation.

 

Section 2.3     Reinstatement. Each Subsidiary Guarantor agrees that its
guaranty hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time all or part of any payment of any Obligation is rescinded
or must otherwise be returned by Lender or any other Person upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Credit Party or
otherwise.

 

ARTICLE III
GUARANTY ABSOLUTE AND UNCONDITIONAL; WAIVERS

 

Section 3.1     Guaranty Absolute and Unconditional; No Waiver of Obligations.
Each Subsidiary Guarantor guarantees that the Obligations will be paid strictly
in accordance with the terms of the Credit Documents, regardless of any law,
regulation or order of any Governmental Authority now or hereafter in effect.
The Obligations of each Subsidiary Guarantor hereunder are independent of the
Obligations of any other Subsidiary Guarantor or any other Credit Party under
any Credit Document. A separate action may be brought against each Subsidiary
Guarantor to enforce this Agreement, whether or not any action is brought
against the Borrower or any other Credit Party or whether or not the Borrower or
any other Credit Party is joined in any such action. The liability of each
Subsidiary Guarantor hereunder is irrevocable, continuing, absolute and
unconditional and the Obligations of each Subsidiary Guarantor hereunder, shall
not be discharged or impaired or otherwise effected by, and each Subsidiary
Guarantor hereby irrevocably waives any defenses to enforcement it may have (now
or in the future) by reason of or failure to give notice of:

 

(a)     any illegality or lack of validity or enforceability of any Obligation
or any Credit Document or any related agreement or instrument;

 

(b)     any change in the time, place or manner of payment of, or in any other
term of, the Obligations or any other obligation of any Credit Party under any
Credit Document, or any rescission, waiver, amendment or other modification of
any Credit Document or any other agreement, including any increase in the
Obligations resulting from any extension of additional credit or otherwise;

 

(c)     any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral, or any taking, release, impairment, amendment,
waiver or other modification of any guaranty, for the Obligations;

 

(d)     any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the
Obligations;

 

4

--------------------------------------------------------------------------------

 

 

(e)     any default, failure or delay, willful or otherwise, in the performance
of the Obligations;

 

(f)     any change, restructuring or termination of the corporate structure,
ownership or existence of any Credit Party or any of its Subsidiaries or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or its assets or any resulting release or discharge of any Obligation;

 

(g)     any failure of Lender to disclose to any Credit Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Credit Party now or hereafter
known to Lender; each Subsidiary Guarantor waiving any duty of Lender to
disclose such information;

 

(h)     the failure of any other Person to execute or deliver this Agreement,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Subsidiary Guarantor or other guarantor or surety
with respect to the Obligations;

 

(i)     the failure of Lender to assert any claim or demand or to exercise or
enforce any right or remedy under the provisions of any Credit Document or
otherwise;

 

(j)     any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the
Borrower against Lender; or

 

(k)     any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by Lender that might vary the risk of any
Subsidiary Guarantor or otherwise operate as a defense available to, or a legal
or equitable discharge of, any Credit Party or any other guarantor or surety.

 

Section 3.2     Waivers and Acknowledgements.

 

(a)     Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
any right to revoke this Agreement and acknowledges that this Agreement is
continuing in nature and applies to all presently existing and future
Obligations.

 

(b)     Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of non-performance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Obligations and this
Agreement and any requirement that Lender protect, secure, perfect or insure any
Lien or any property subject thereto.

 

(c)     Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
any defense based on any right of set-off or recoupment or counterclaim against
or in respect of the Obligations of such Subsidiary Guarantor hereunder.

 

5

--------------------------------------------------------------------------------

 

 

(d)     Each Subsidiary Guarantor acknowledges that Lender may, at its election
and without notice to or demand upon such Subsidiary Guarantor, upon the
occurrence and during the continuance of any Event of Default, foreclose on any
Collateral or other collateral held by it by one or more judicial or
non-judicial sales (to the extent such sale is permitted by applicable law),
accept an assignment of any such Collateral or other collateral in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other guarantor or exercise any other
right or remedy available to it against the Borrower or any other guarantor,
without affecting or impairing in any way the liability of any Subsidiary
Guarantor hereunder except to the extent the Obligations have been paid or
performed in full or collateralized in full in cash. Each Subsidiary Guarantor
hereby waives any defense arising out of such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
subrogation, reimbursement, exoneration, contribution or indemnification or
other right or remedy of such Subsidiary Guarantor against the Borrower or any
other Subsidiary Guarantor or guarantor or any Collateral or any other
collateral.

 

ARTICLE IV
GUARANTOR RIGHTS OF SUBROGATION, ETC.

 

Section 4.1     Agreement to Pay; Subrogation, Subordination, Etc.

 

(a)     Without limiting any other right that Lender has at law or in equity
against any Subsidiary Guarantor, if the Borrower or any other Credit Party
fails to pay any Obligation when and as due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Subsidiary Guarantor
agrees to promptly pay the amount of such unpaid Obligations to Lender in cash.
Upon payment by any Subsidiary Guarantor of any sums to Lender as provided
herein, all of such Subsidiary Guarantor’s rights of subrogation, exoneration,
contribution, reimbursement, indemnity or otherwise arising therefrom against
the Borrower or any other Subsidiary Guarantor shall be subordinate and junior
in right of payment to the prior indefeasible payment in full in cash of all
Obligations. If any Subsidiary Guarantor shall make payment to Lender of all or
any part of the Obligations, after indefeasible payment in full in cash of all
Obligations and the termination of all Commitments, Lender will, at such
Subsidiary Guarantor’s request and expense, execute and deliver to such
Subsidiary Guarantor, without recourse or representation or warranty,
appropriate documents necessary to evidence the transfer by subrogation to such
Subsidiary Guarantor of an interest in the Obligations resulting from such
payment.

 

(b)     Each Subsidiary Guarantor hereby subordinates any and all obligations
owed to such Subsidiary Guarantor by the Borrower and each other Credit Party
(the “Subordinated Obligations”) to the Obligations to the extent provided
below:

 

(i)     To the extent expressly permitted by the Credit Agreement, each
Subsidiary Guarantor may receive regularly scheduled payments of principal and
interest on the Subordinated Obligations from any Credit Party. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding against any Credit Party under
any Debtor Relief Law), no Subsidiary Guarantor shall accept, demand or take any
action to collect any payment on the Subordinated Obligations without the prior
written consent of Lender.

 

6

--------------------------------------------------------------------------------

 

 

(ii)     Each Subsidiary Guarantor agrees that Lender shall be entitled to
receive full payment in cash of all Obligations (including Post-Petition
Interest) in any proceeding under any Debtor Relief Law against any other Credit
Party before such Subsidiary Guarantor receives any payment on account of any
Subordinated Obligations.

 

(iii)     After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding against
any Credit Party under any Debtor Relief Law), upon the request of Lender, each
Subsidiary Guarantor shall collect, enforce and receive payments on the
Subordinated Obligations as trustee for Lender and deliver such payments to
Lender on account of the Obligations (including Post Petition Interest),
together with any necessary endorsements or other instruments of transfer,
without reducing or affecting the liability of such Subsidiary Guarantor under
this Agreement in any respect.

 

(iv)     After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding against any
Credit Party under any Debtor Relief Law), Lender is authorized and empowered
(but not obligated), in its discretion, (x) in the name of each Subsidiary
Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amount so received to the Obligations
(including Post Petition Interest) or hold such amounts as Collateral for any
Obligations, and (y) to require each Subsidiary Guarantor (A) to collect and
enforce and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to Lender for application to the
Obligations (including Post Petition Interest) or to be held as Collateral for
any Obligations.

 

Section 4.2     Right of Contribution. Each Subsidiary Guarantor hereby agrees
that to the extent a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder that has not paid its proportionate share of such
payment. Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 4.1(a) hereof. The provisions of this
Section shall in no respect limit the obligations and liabilities including,
without limitation, the Obligations of any Subsidiary Guarantor to Lender, and
each Subsidiary Guarantor shall remain liable to Lender for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

Section 5.1     Representations and Warranties. On and as of the date hereof,
each Subsidiary Guarantor represents and warrants as to itself that all
representations and warranties relating to it (as a Subsidiary of the Borrower)
contained in the Credit Documents are true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality in which case they shall be true in all respects). Each Subsidiary
Guarantor further represents and warrants that on and as of the date hereof:

 

(a)     There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

 

7

--------------------------------------------------------------------------------

 

 

(b)     Such Subsidiary Guarantor has, independently and without reliance upon
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and any
other Credit Document to which it is or is to be a party, and has established
adequate procedures for continually obtaining information pertaining to, and is
now and on a continuing basis will be completely familiar with, the business,
condition (financial or otherwise), operations, performance, properties and
prospects of the Borrower and each other Credit Party.

 

Section 5.2     Covenants. Each Subsidiary Guarantor covenants and agrees that
such Subsidiary Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Credit Documents that are required to be performed or observed
by such Subsidiary Guarantor or its respective Subsidiaries.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1     Taxes.

 

(a)     Any and all payments by any Subsidiary Guarantor under or in respect of
this Agreement shall be made free and clear of and without deduction or
withholding for any Taxes except as required by applicable law (as determined in
the good faith discretion of Lender). If any Subsidiary Guarantor or Lender is
required by applicable law to deduct or withhold any Taxes from such payments,
then: (i) if such Tax is an Indemnified Tax, the amount payable by such
Subsidiary Guarantor shall be increased so that after all such required
deductions or withholdings are made (including deductions or withholdings
applicable to additional amounts payable under this Section), Lender receives an
amount equal to the amount it would have received had no such deduction or
withholding been made, and (ii) such Subsidiary Guarantor shall make such
deductions or withholdings and timely pay the full amount deducted or withheld
to the relevant Governmental Authority in accordance with applicable law.

 

(b)     In addition, each Subsidiary Guarantor shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law, or at
the option of Lender timely reimburse it for the payment of, any Other Taxes.

 

(c)     The Subsidiary Guarantors shall jointly and severally indemnify and hold
harmless Lender and reimburse Lender upon its written request, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed on or
attributable to amounts payable under this Section) so levied or imposed and
payable by Lender on or with respect to an amount payable by any Subsidiary
Guarantor under or in respect of this Agreement (or required to be withheld or
deducted from any such amount paid to Lender), together with any expenses
arising in connection therewith and with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate from Lender as to the amount of such
payment or liability delivered to the applicable Subsidiary Guarantor shall be
conclusive absent manifest error.

 

8

--------------------------------------------------------------------------------

 

 

(d)     Such Subsidiary Guarantor will furnish to Lender as soon as practicable
after request from Lender after the date on which the payment of any Indemnified
Taxes or Other Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by such Subsidiary Guarantor or other
documentation reasonably satisfactory to Lender.

 

(e)     If Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by any Credit Party or with respect to which any Credit Party
has paid additional amounts pursuant to this Section, it shall pay over such
refund to such Credit Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Credit Party under this Section with respect
to the Taxes or Other Taxes giving rise to such refund or credit in lieu of
refund), net of all out-of-pocket expenses of Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit in lieu of refund), provided that such Credit Party, upon
the request of Lender, agrees to repay the amount paid over to such Credit Party
(plus any interest, penalties or other charges imposed by the relevant
Governmental Authority) to Lender in the event Lender is required to repay such
refund or credit in lieu of refund to such Governmental Authority. Nothing in
this paragraph shall be construed to require Lender to make available to such
Credit Party or any other Person its tax returns or any other information
relating to its taxes that it deems confidential.

 

(f)     Each party’s obligations under this Section 6.1 shall survive the
termination of the Commitments and the repayment, discharge or satisfaction of
all obligations under any Credit Document.

 

Section 6.2     Right of Set-off. If an Event of Default shall have occurred and
be continuing, Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, and without prior notice to any Subsidiary
Guarantor or any other Credit Party, any such notice being expressly waived by
each Subsidiary Guarantor, to set off and appropriate and apply any and all
deposits (general or special) and other obligations at any time held or owing by
Lender (including, without limitation, by branches and agencies of Lender) to or
for the credit or the account of any Subsidiary Guarantor or any other Credit
Party against any and all of the Obligations of such Subsidiary Guarantor or
such Credit Party now or hereafter existing under this Agreement or any other
Credit Document to Lender, irrespective of whether or not Lender shall have made
any demand under this Agreement or any other Credit Document and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. Lender agrees to promptly notify such Subsidiary Guarantor or Credit
Party after any such set off and application made by Lender; provided that the
failure to give such notice shall not affect the validity of such set off and
application.

 

Section 6.3     Amendments. Except for a Guaranty Supplement pursuant to Section
6.5 of this Agreement, no term or provision of this Agreement may be waived,
amended, supplemented or otherwise modified except in a writing signed by each
Subsidiary Guarantor and Lender.

 

9

--------------------------------------------------------------------------------

 

 

Section 6.4     Indemnification.

 

(a)     Each Subsidiary Guarantor hereby agrees to indemnify and hold harmless
Lender and each Related Party of Lender (each such Person being called an
“Indemnitee”) from any losses, damages, liabilities, claims and related expenses
(including the fees and expenses of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees, expenses and time
charges for attorneys who are employees of any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any
Subsidiary Guarantor or any other Credit Party), other than such Indemnitee and
its Related Parties, arising out of, in connection with or resulting from this
Agreement (including, without limitation, enforcement of this Agreement) or any
failure of any Obligations to be the legal, valid, and binding obligations of
any Credit Party enforceable against such Credit Party in accordance with their
terms, whether brought by a third party or by such Subsidiary Guarantor or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence or willful misconduct of
such Indemnitee or (ii)breach of such Indemnitee’s obligations hereunder or
under any other Credit Document. This clause (a) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, or similar
items arising from any non-Tax claim.

 

(b)     To the fullest extent permitted by applicable law, each Subsidiary
Guarantor hereby agrees not to assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Extension of Credit or the use of proceeds thereof or any
Property or Collateral of any Credit Party. No Indemnitee shall be liable for
any damages arising from the use of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby by unintended
recipients but shall promptly notify the Borrower of any disclosure of
information to unintended recipients by the Lender or its officers, employees
and agents to any third party if such disclosure would result in an obligation
on the part of Parent to disclose such information on Form 8-K under the
Securities Act of 1934, as amended as required by Regulation FD, 17 C.F.R.
§ 243.101 et seq.

 

(c)     All amounts due under this Section shall be payable not later than
thirty (30) days after demand therefor.

 

(d)     Without prejudice to the survival of any other agreement of any
Subsidiary Guarantor under this Agreement or any other Credit Documents, the
agreements and obligations of each Subsidiary Guarantor contained in Section 2.1
(with respect to enforcement expenses), Section 2.3, Section 6.1 and this
Section shall survive termination of the Credit Documents and payment in full of
the Obligations and all other amounts payable under this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

Section 6.5     Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a Subsidiary Guarantor pursuant to Sections 8.13 and 9.14 of
the Credit Agreement will become a Subsidiary Guarantor (each, an “Additional
Guarantor”), with the same force and effect as if they were originally named as
a Subsidiary Guarantor herein, for all purposes of this Agreement upon the
execution and delivery by such Person of a supplement to this Agreement
substantially in the form of the supplement attached hereto as Annex I or such
other form as is reasonably acceptable to Lender (each a “Guaranty Supplement”).
Each reference to “Subsidiary Guarantor” (or any words of like import referring
to a Subsidiary Guarantor) in this Agreement or any other Credit Document shall
also mean the Additional Guarantors; and each reference in this Agreement or any
other Credit Document to this “Guaranty” (or words of like import referring to
this Agreement) shall mean this Agreement as supplemented by each Guaranty
Supplement. No consent of any other Subsidiary Guarantor hereunder will be
required for the execution and delivery of any Guaranty Supplement. The rights
and obligations of each Subsidiary Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any Additional Guarantor as a
party to this Agreement.

 

Section 6.6     Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be given in the manner and
become effective as set forth in the Credit Agreement, and, (a) as to Lender,
addressed to the Notice Office as set forth in the Credit Agreement, or (b) as
to any Subsidiary Guarantor, addressed to it at the address of the Borrower in
the Credit Agreement, or in each case at such other address as shall be
designated by such party in a written notice to the other party.

 

Section 6.7     Continuing Guaranty; Assignments Under the Credit Agreement.
This Agreement is a continuing guaranty and shall (i) remain in full force and
effect until the latest of (x) the performance and payment in full in cash of
the Obligations and all other amounts payable under this Agreement, and (y) the
Lender's Commitment to make Extensions of Credit are irrevocably terminated (the
“Termination Date”), (ii) be binding on each Subsidiary Guarantor, its
successors and assigns, and (iii) inure to the benefit of and be enforceable by
Lender and its successors and assigns. No Subsidiary Guarantor shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Lender.

 

Section 6.8     Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
Lender, constitute the entire contract among the parties with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto. Except as provided in Section 5 of the
Credit Agreement, this Agreement shall become effective when it shall have been
executed by Lender and when Lender shall have received counterparts hereof that
together bear the signatures of each of the other parties hereto. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

Section 6.9     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL; SERVICE OF PROCESS. This Agreement and the other Credit Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of Nebraska. The
other provisions of Section 12.08 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof.

 

 

 

[signature page follows]

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

SUBSIDIARY GUARANTORS:

 

LINK MEDIA ALABAMA, LLC

 

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

LINK MEDIA FLORIDA, LLC

 

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

 

LINK MEDIA GEORGIA, LLC

 

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

 

LINK MEDIA MIDWEST, LLC

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

LINK MEDIA OMAHA, LLC

 

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

 

[EXECUTION PAGE 1 OF 3 OF SUBSIDIARIES GUARANTY]

 

13

--------------------------------------------------------------------------------

 

 

 

LINK MEDIA SERVICES, LLC

 

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

 

LINK MEDIA SOUTHEAST, LLC

 

 

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

 

LINK MEDIA WISCONSIN, LLC

By: /s/ James A. McLaughlin

Name: James A. McLaughlin

Title: President

 

 

[EXECUTION PAGE 2 OF 3 OF SUBSIDIARIES GUARANTY]

 

14

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

FIRST NATIONAL BANK OF OMAHA

 

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Erker

 

 

 

 

 

 

Name:

David S. Erker

 

          Title: Vice President  

 

 

[EXECUTION PAGE 3 OF 3 OF SUBSIDIARIES GUARANTY]

 

15

--------------------------------------------------------------------------------

 

 

ANNEX I

 

FORM OF GUARANTY SUPPLEMENT

 

 

 

[DATE]

 

First National Bank of Omaha

1620 Dodge Street, Stop 1029

Omaha, Nebraska 68102

Attention: David Erker and Dale Ervin

 

 

RE:

Credit Agreement dated August 12, 2019 by and between Link Media Holdings, LLC,
a Delaware limited liability company, and First National Bank of Omaha, a
national banking association (as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its provisions, the
“Credit Agreement”).

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above and to the
Subsidiaries Guaranty referred to therein (as in effect on the date hereof and
as it may be further amended, amended and restated, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, the
“Subsidiaries Guaranty”). Capitalized terms used herein without definition shall
have the meanings ascribed thereto in the Subsidiaries Guaranty or the Credit
Agreement, as the case may be.

 

Section 1. Obligations Under the Guaranty. Pursuant to Section 6.5 of the
Subsidiaries Guaranty, the undersigned by its signature below hereby becomes a
Subsidiary Guarantor under the Subsidiary Guaranty to the same extent as each of
the other Subsidiary Guarantors thereunder and agrees to all the terms and
provisions of the Subsidiaries Guaranty as a Subsidiary Guarantor thereunder.
The undersigned further agrees, as of the date hereof, that each reference in
the Subsidiaries Guaranty to an “Additional Guarantor” or a “Subsidiary
Guarantor” shall also be a reference to the undersigned, and each reference in
any other Credit Document to a “Subsidiary Guarantor” or a “Credit Party” shall
also be a reference to the undersigned. Except as expressly supplemented hereby,
the Subsidiaries Guaranty shall remain in full force and effect.

 

Section 2. Representations and Warranties. The undersigned hereby represents and
warrants that the representations and warranties made by it as a Subsidiary
Guarantor under the Subsidiaries Guaranty are true and correct on and as of the
date hereof. The undersigned also represents and warrants to Lender that (i) it
has the organizational power and authority to make, deliver and perform this
Guaranty Supplement and has taken all necessary organizational action to
authorize the execution, delivery and performance of this Guaranty Supplement;
(ii) no consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person that has not been
obtained, made or completed is required in connection with the execution,
delivery and performance, validity or enforceability of this Guaranty
Supplement; (iii) this Guaranty Supplement has been duly executed and delivered
on behalf of the undersigned; and (iv) this Guaranty Supplement constitutes a
legal, valid and binding obligation of the undersigned enforceable against the
undersigned in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law).

 

-i-

--------------------------------------------------------------------------------

 

 

Section 3. Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or in electronic (i.e.,
“pdf” or “tif” ) format shall be effective as delivery of a manually executed
counterpart of this Guaranty Supplement.

 

Section 4. Governing Law, consent to Jurisdiction and waiver of jury trial. THIS
GUARANTY SUPPLEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER CREDIT
DOCUMENT and the transactions contemplated hereby or thereby SHALL, EXCEPT AS TO
ANY OTHER CREDIT DOCUMENT AS EXPRESSLY SET FORTH THEREIN, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEBRASKA. The other
provisions of Section 12.08 of the Credit Agreement are incorporated herein,
mutatis mutandis, as if a part hereof.

 

Section 5. Fees. The undersigned agrees to reimburse Lender for its expenses in
connection with this Guaranty Supplement, including the fees, other charges and
disbursements of counsel for Lender.

 

 

Very truly yours,

[ADDITIONAL GUARANTOR NAME]

 

 

 

By_____________________

 

Name:

 

Title:

 

-ii-